UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-7205


DONALD W. GAY,

                 Petitioner - Appellant,

          v.

STATE OF SOUTH CAROLINA; LEE WARDEN CECELIA REYNOLDS; SCDC
DIRECTOR NFN STIRLING; ATTORNEY GENERAL ALAN WILSON,

                 Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.   Cameron McGowan Currie, District
Judge. (9:15-cv-02134-CMC)


Submitted:   November 17, 2015             Decided:   November 20, 2015


Before SHEDD, DUNCAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Donald W. Gay, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Donald W. Gay seeks to appeal the district court’s order

accepting       the     recommendation       of    the        magistrate        judge    and

dismissing as successive his 28 U.S.C. § 2254 (2012) petition.

The   district        court   referred     this   case        to   a   magistrate       judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (2012).                             The magistrate

judge recommended that relief be denied and advised Gay that

failure to file timely objections to this recommendation could

waive appellate review of a district court order based upon the

recommendation.

      The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review

of the substance of that recommendation when the parties have

been warned of the consequences of noncompliance.                               Wright v.

Collins,       766    F.2d     841,   845-46      (4th    Cir.         1985);    see     also

Thomas v. Arn, 474 U.S. 140 (1985).                      Gay has waived appellate

review    by    failing       to   file   objections      after        receiving       proper

notice.     Accordingly, we deny a certificate of appealability and

dismiss the appeal.

      We dispense with oral argument because the facts and legal

contentions      are     adequately       presented      in    the     materials       before

this court and argument would not aid the decisional process.



                                                                                 DISMISSED

                                            2